Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Applicant has elected Species 1 in Figures 1-5 in the reply filed on 11/19/2021.   Claims 1-25 are currently pending in this application. Claims 15-25 withdrawn. Claims 1-14 are currently under examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TACHIBANA (2017/0101155).



Regarding Claim 3, TACHIBANA teaches wherein the wireless communicator (56) is detachably disposed at the unit mounting portion.

Regarding Claim 4, TACHIBANA teaches wherein the power supply portion (78)(74)(80) is electrically connected to the battery (38) via an electrical wire (PLC1).

Regarding Claim 5, TACHIBANA teaches wherein the power supply portion is configured to receive an additional battery that is different from the battery [0087]. When the communication unit is not installed, the cable PLC1 would transmit control signals and thus the battery configuration would be different.

Regarding Claim 6, TACHIBANA teaches further comprising: a base member (58) configured to be attached to a bicycle frame (12); a movable member movable (52) with respect to the base member (58); and a linkage structure (57) connected with the base member (58) and the movable member (52).



Regarding Claim 8, TACHIBANA teaches wherein the unit mounting portion (54) is positioned at the base member (58).

Regarding Claim 9, TACHIBANA teaches further comprising: a motor unit (80) configured to be supplied with electrical power from the battery (38).

Regarding Claim 10, TACHIBANA teaches wherein the motor unit (80) is disposed at the unit mounting portion (54).

Regarding Claim 11, TACHIBANA teaches further comprising: a base member (58) configured to be attached to a bicycle frame (12); a movable member (52) movable with respect to the base member (58); and a linkage structure (57) connected with the base member (58) and the moveable member (52), wherein the unit mounting portion (54) is positioned at the base member (58).

Regarding Claim 12, TACHIBANA teaches wherein the electrical connector receiving portion (70)(73) is positioned at the base member (58).

Regarding Claim 13, TACHIBANA teaches wherein the electrical connector receiving portion (70)(73) includes a data communication interface [0087].

Regarding Claim 14, TACHIBANA teaches wherein the electrical connector receiving portion (70)(73) includes a charging port [0087].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over TACHIBANA (2017/0101155) in view of KASAI (2016/0311499).

Regarding Claim 2, TACHIBANA does not teach wherein the wireless communicator is non-detachably disposed at the unit mounting portion.
KASAI teaches wherein the wireless communicator (76)(576) is non-detachably disposed at the unit mounting portion (18)[0060][0073][0105].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in TACHIBANA to have the non-

The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Applicant argues the cited references do not teach the amendments to Claim 1 (Remarks pg. 7 para. 6).  TACHIBANA reads on amended Claim 1 with parts (70)(73) corresponding to the electrical connector receiving portion and (72)(60b) corresponding to the connector.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654